FILED
                                                                      IN THE OFFICE OF THE
                                                                   CLERK OF SUPREME COURT
                                                                        OCTOBER 14, 2021
                                                                    STATE OF NORTH DAKOTA


                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2021 ND 176



State of North Dakota,                                  Plaintiff and Appellee
      v.
Brenda Lee Clemens,                                  Defendant and Appellant



                                No. 20210136

Appeal from the District Court of Sargent County, Southeast Judicial District,
the Honorable Mark T. Blumer, Judge.

AFFIRMED.

Per Curiam.

Jayne Pfau, State’s Attorney, Forman, ND, for plaintiff and appellee.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                              State v. Clemens
                                No. 20210136

Per Curiam.

[¶1] Brenda Lee Clemens appeals from an amended criminal judgment
entered after she pled guilty to theft. Clemens argues the district court erred
in awarding the restitution amount. We conclude the district court acted
within statutory limits. State v. Harstad, 2020 ND 151, ¶ 7, 945 N.W.2d 265
(“When reviewing a restitution order, we look to whether the district court
acted within the limits set by statute, which is a standard similar to our abuse
of discretion standard.”). We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1